Back to Form 8-K [form8-k.htm]
Exhibit 10.13
 



Medicare Advantage Attestation of Benefit Plan
 
WELLCARE HEALTH INSURANCE OF ARIZONA, INC.
 
H2491

 
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2011. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.

 
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2010
and 2011, including but not limited to, the 2011 Call Letter, the 2011
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).
 
Plan 
ID 
  Segment
ID
Version Plan Name
Plan
Type
Transaction
Type
MA
Premium
Part D Premium CMS Approval Date
Effective
Date
001
0
7
'Ohana Reserve (HMO-POS)
HMOPOS
Renewal
0.00
29.80
09/21/2010
01/01/2011
002
0
8
'Ohana Value (HMO-POS)
HMOPOS
Renewal
0.00
0.00
09/21/2010
 01/01/2011 
004
0
8
'Ohana Liberty (HMO-POS SNP)
HMOPOS
Renewal
0.00
23.60
09/21/2010
01/01/2011

 
H2491


 
 

--------------------------------------------------------------------------------

 


 

Thomas Tran   9/2/2010 7:58:15 AM          
 
Contracting Official Name
 
 
Date
 

 
 
 
 
 
WELLCARE HEALTH INSURANCE OF ARIZONA , INC.
 
8735 Henderson Road
Ren 1
Tampa, FL 33634
         
 
Organization
 
 
Address
 

 
H2491